Citation Nr: 1328331	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1966.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in September 2010 of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A review of the service treatment records indicates that in 
June 1966, the Veteran sought treatment after he was in a 
motor vehicle accident.  Current VA x-rays have revealed 
degenerative changes in both knees.

The Veteran was provided a VA examination in August 2012, 
and the VA examiner offered an opinion as to the 
relationship of the right knee to service.  For a rationale, 
however, the examiner merely repeated his conclusion that 
the current right knee disability was not related to service 
and that there were no other injuries noted in the service 
treatment records regarding the June 1966 motor vehicle 
accident.  An opinion was not offered regarding whether a 
left knee disorder was related to his military service.  

The August 2012 VA examination is insufficient for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  First, as the 
Veteran has filed for service connection for both knees, a 
remand is necessary to obtain an opinion as to whether the 
left knee disability is related to the Veteran's service, 
including the motor vehicle accident.  Second, as to the 
right knee, the examiner did not discuss whether the 
Veteran's right knee disability was due to or aggravated by 
the Veteran's military service, other than the June 1966 
auto accident.  Finally, the examiner provided an 
insufficient explanation or basis for the conclusion he 
reached.    

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  
Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be 
given an opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate VA examinations to determine 
whether any right and/or left knee 
disorder found is related to his 
military service.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file and all 
electronic records, to include on 
Virtual VA, must be made available to 
the examiner, and the examiner must 
specify in the examination report that 
these records have been reviewed.  The 
examiner must specify the dates 
encompassed by the Virtual VA records 
that were reviewed.  Based on the 
clinical examination, a review of the 
evidence of record, and with 
consideration of the Veteran's 
statements, the examiner must state 
whether any diagnosed right and/or left 
knee disorder is related to the 
Veteran's active duty service, to 
include the motor vehicle accident in 
1966.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to 
speculation, it must be so stated, and 
the examiner must provide the reasons 
why an opinion would require 
speculation.  The examiner must indicate 
whether there was any further need for 
information or testing necessary to make 
a determination.  Additionally, the 
examiner must indicate whether any 
opinion could not be rendered due to 
limitations of knowledge in the medical 
community at large and not those of the 
particular examiner.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2013).  In 
the event that the Veteran does not 
report for any scheduled examination, 
documentation must be obtained and 
associated with the Veteran's claims 
file that shows that notice scheduling 
the examination was sent to his last 
known address. Documentation must be 
also be obtained and associated with the 
Veteran's claims file demonstrating any 
notice that was sent was returned as 
undeliverable.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review. 

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

